Exhibit 10.4

 

Loan No. RIE539T06

 

MULTIPLE ADVANCE TERM LOAN SUPPLEMENT

 

THIS SUPPLEMENT to the Master Loan Agreement dated May 23, 2005 (the “MLA”), is
entered into as of May 23, 2005 between CoBANK, ACB (“CoBank”) and DAKOTA
GROWERS PASTA COMPANY, INC., Carrington, North Dakota (the “Company”).

 

SECTION 1.         The Term Loan Commitment.  On the terms and conditions set
forth in the MLA and this Supplement, CoBank agrees to make loans to the Company
from time to time during the period set forth below in an aggregate principal
amount not to exceed $19,000,000.00 (the “Commitment”).  Under the Commitment,
amounts borrowed and later repaid may not be reborrowed.

 

SECTION 2.         Purpose.  The purpose of the Commitment is to finance the New
Hope new pasta line and to provide working capital to the Company.

 

SECTION 3.         Term.  The term of the Commitment shall be from the date
hereof, up to and including May 1, 2006, or such later date as CoBank may, in
its sole discretion, authorize in writing.

 

SECTION 4.         Interest.  The Company agrees to pay interest on the unpaid
balance of the loans in accordance with one or more of the following interest
rate options, as selected by the Company:

 

(A)      Weekly Quoted Variable Rate.  At a rate per annum equal at all times to
the rate of interest established by CoBank on the first Business Day of each
week.  The rate established by CoBank shall be effective until the first
Business Day of the next week.  Each change in the rate shall be applicable to
all balances subject to this option and information about the then current rate
shall be made available upon telephonic request.

 

(B)      Quoted Rate.  At a fixed rate per annum to be quoted by CoBank in its
sole discretion in each instance.  Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to CoBank in its sole
discretion in each instance, provided that:  (1) the minimum fixed period shall
be 180 days; (2) amounts may be fixed in increments of $500,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
10.

 

(C)      LIBOR.  At a fixed rate per annum equal to “LIBOR” (as hereinafter
defined) plus the Performance Pricing Adjustments set forth in Section 4(D)
below.  Under this option:  (1) rates may be fixed for “Interest Periods” (as
hereinafter defined) of 1, 2, 3 or 6 months as selected by the Company; (2)
amounts may be fixed in increments of $500,000.00 or multiples thereof; (3) the
maximum number of fixes in place at any one time shall be 10; and (4) rates may
only be fixed on a “Banking Day” (as hereinafter defined) on 3 Banking Days’
prior written notice.  For purposes hereof:  (a) “LIBOR” shall mean the rate
(rounded upward to the nearest sixteenth and adjusted for reserves required on
“Eurocurrency Liabilities” (as hereinafter defined) for banks subject to “FRB
Regulation D” (as herein defined) or required by any other federal law or
regulation) quoted by the British Bankers Association (the “BBA”) at 11:00 a.m.
London time 2 Banking Days before the commencement of the Interest Period for
the offering of U.S. dollar deposits in the London interbank market for the
Interest Period designated by the Company; as published by Bloomberg or another
major information vendor listed on BBA’s official website; (b) “Banking Day”
shall mean a day on which CoBank is open for business, dealings in U.S. dollar
deposits are being carried out in the London interbank market, and banks are
open for business in New York City and London, England; (c) “Interest Period”
shall mean a period commencing on the date this option is to take effect and
ending on the numerically corresponding day in the next calendar month or the
month that is 2, 3 or 6 months thereafter, as the case may be; provided,
however, that:  (i) in the event such ending day is not a Banking Day, such
period shall be extended to the next Banking Day

 

--------------------------------------------------------------------------------


 

unless such next Banking Day falls in the next calendar month, in which case it
shall end on the preceding Banking Day; and (ii) if there is no numerically
corresponding day in the month, then such period shall end on the last Banking
Day in the relevant month; (d) “Eurocurrency Liabilities” shall have meaning as
set forth in “FRB Regulation D”; and (e) “FRB Regulation D” shall mean
Regulation D as promulgated by the Board of Governors of the Federal Reserve
System, 12 CFR Part 204, as amended.

 

(D)      Performance Pricing Adjustments.  The interest rate spread parameters
set forth in Subsection (C) above shall be either increased or decreased in
accordance with the following schedule:

 

Total Debt to EBITDA (MLA, Section 10(B))

 

Interest Rate Spread

 

 

 

Equal to or greater than 4.00 to 1.00

 

+ 275 basis points

Equal to or greater than 3.50 to 1.00 but less than 4.00 to 1.00

 

+ 250 basis points

Equal to or greater than 3.00 to 1.00 but less than 3.50 to 1.00

 

+ 225 basis points

Equal to or greater than 2.50 to 1.00 but less than 3.00 to 1.00

 

+ 200 basis points

Less than 2.50 to 1.00

 

+ 175 basis points

 

The applicable interest rate adjustment shall:  (i) be considered as of each
fiscal quarter end based on the quarterly Compliance Certificate provided by the
Company under Section 8(H)(vii) of the MLA; (ii) become effective as of the
first day of the fiscal quarter following receipt of such information by CoBank,
and (iii) shall be effective on a prospective basis only and shall not affect
existing fixed rate pricing.  Notwithstanding the forgoing, the initial
Performance Pricing Adjustment hereunder shall be +250 basis points, continuing
through and including October 31, 2005, with the first adjustment effective
November 1, 2005, based on the Compliance Certificate for fiscal quarter ending
July 31, 2005.  Subsequent adjustments shall be as stated above.

 

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options.  Upon the expiration of any fixed rate period, interest
shall automatically accrue at the variable rate option unless the amount fixed
is repaid or fixed for an additional period in accordance with the terms
hereof.  Notwithstanding the foregoing, rates may not be fixed in such a manner
as to cause the Company to have to break any fixed rate balance in order to pay
any installment of principal.  All elections provided for herein shall be made
electronically (if applicable), telephonically or in writing and must be
received by CoBank not later than 12:00 Noon Company’s local time in order to be
considered to have been received on that day; provided, however, that in the
case of LIBOR rate loans, all such elections must be confirmed in writing upon
CoBank’s request.  Interest shall be calculated on the actual number of days
each loan is outstanding on the basis of a year consisting of 360 days and shall
be payable monthly in arrears by the 20th day of the following month or on such
other day in such month as CoBank shall require in a written notice to the
Company; provided, however, in the event the Company elects to fix all or a
portion of the indebtedness outstanding under the LIBOR interest rate option
above, at CoBank’s option upon written notice to the Company, interest shall be
payable at the maturity of the Interest Period and if the LIBOR interest rate
fix is for a period longer than 3 months, interest on that portion of the
indebtedness outstanding shall be payable quarterly in arrears on each
three-month anniversary of the commencement date of such Interest Period, and at
maturity.

 

SECTION 5.         Promissory Note.  The Company promises to repay the loans as
follows:  (1) in four equal, consecutive quarterly installments of $500,000.00,
with the first such installment due on August 20, 2006, and the last such
installment due on May 20, 2007; (2) in 15 equal, consecutive quarterly
installments of $1,100,000.00, with the first such installment due on August 20,
2007, and the last such installment due on February 20, 2011; and (3) followed
by a final installment in an amount equal to the remaining unpaid principal
balance of the loans on May 20, 2011.  If any installment due date is not a day
on which CoBank is open for business, then such installment shall be due and
payable on the next day on which CoBank is open for business.  In addition to
the above, the Company promises to pay

 

--------------------------------------------------------------------------------


 

interest on the unpaid principal balance hereof at the times and in accordance
with the provisions set forth in Section 4 hereof.

 

SECTION 6.         Prepayment.  Subject to the broken funding surcharge
provision of the MLA, the Company may on one Business Day’s prior written notice
prepay all or any portion of the loan(s).  Unless otherwise agreed by CoBank,
all prepayments will be applied to principal installments in the inverse order
of their maturity and to such balances, fixed or variable, as CoBank shall
specify.

 

SECTION 7.         Advance Request Form Requirements.  Notwithstanding the
foregoing, any request for an advance that would cause the outstanding principal
balance hereunder to exceed $5,000,000.00, as well as any request for an advance
after the outstanding balance hereunder exceeds $5,000,000.00, shall be
accompanied by, and subject to receipt by CoBank of, a status report showing the
Company’s expenditures of funds to date on the construction of the New Hope
pasta line, all in a form and substance acceptable to CoBank.

 

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

 

CoBANK, ACB

DAKOTA GROWERS PASTA
  COMPANY, INC.

 

 

By:

  /s/ Gary Sloan

 

By:

  /s/ Thomas Friezen

 

 

 

 

 

Title:

  Vice President

 

Title:

  CFO

 

 

--------------------------------------------------------------------------------